IN MANDAMUS
                           MEMORANDUM DECISION
Sidney S. Hamilton filed this action in mandamus seeking a writ which compels various governmental entities to provide documents which he construes as being public records.  Answers were filed on behalf of the governmental entities.  On February 4, 1999, partial summary judgment was awarded to some of the respondents as to some of the documents being sought.  The parties were granted additional time to brief the remaining issues.
At this time, the respondents assert that they have provided all the documents in their possession which are being sought by Mr. Hamilton.  They allege that they have provided:
Two criminal complaints — Case No. 4197/93
  Four other documents regarding proceedings conducted in the Franklin County Municipal Court
A copy of the indictment for Mr. Hamilton
A judgment entry of conviction
The remaining documents regarding Mr. Hamilton are alleged not to exist or not to be in the possession of the named respondents.  Specifically, the respondents have not provided a "Franklin County Grand Jury Report pursuant to R.C. 2939.23" and a copy of a taped conversation between law enforcement officers and Mr. Hamilton.
R.C. 2939.23 only requires that a report be made from the grand jury when an indictment is not returned.  Since Mr. Hamilton was indicted, no reason exists to believe that such a report exists.  Thus, the respondents cannot provide such a report.
Taped conversations of statements given by persons accused of felonies are routinely returned to the law enforcement agencies who conduct the interviews after the felony charges are resolved by trial or plea.  Mr. Hamilton's case was resolved approximately six years ago.  No reason exists to believe that the prosecuting attorneys still retain copies of that taped conversation.
Based upon the evidentiary material before the court, no basis exists to believe that Mr. Hamilton has a clear legal right to a writ of mandamus.  As best the court can determine, copies of all documents currently in the possession of the office of the Franklin County Prosecuting Attorney, Clerk of Courts for the Franklin County Court of Common Pleas and Clerk of Courts for the Franklin County Municipal Court have been provided to Mr. Hamilton.  As a result, the writ of mandamus is denied.
Writ denied.
DESHLER and KENNEDY, JJ., concur.